15-3572-cr
United States v. Wilson

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 18th day of September, two thousand seventeen.

    PRESENT: DENNIS JACOBS,
             JOSÉ A. CABRANES,
             RAYMOND J. LOHIER, JR.
                           Circuit Judges.

    - - - - - - - - - - - - - - - - - - - -X

    UNITED STATES OF AMERICA,
             Appellee,

                 -v.-                                               15-3572-cr

    JAMES WILSON,
             Defendant-Appellant.*

    - - - - - - - - - - - - - - - - - - - -X

    FOR APPELLANT:                        Edward S. Zas, Federal Defenders
                                          of New York, New York, NY.


           *
          The Clerk of Court is respectfully directed to amend
    the caption.
                                             1
FOR APPELLEES:             John J. Durham (Susan Corkery on
                           the brief), for Bridget M.
                           Rohde, Acting United States
                           Attorney for the Eastern
                           District of New York, Brooklyn,
                           NY.

     Appeal from a judgment of the United States District
Court for the Eastern District of New York (Feuerstein, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED that Wilson’s appeal is DISMISSED.

     James Wilson appeals the order of the United States
District Court for the Eastern District of New York
(Feuerstein, J.) denying his motion for a sentence reduction
pursuant to 18 U.S.C. § 3582(c)(2). We assume the parties’
familiarity with the underlying facts, the procedural
history, and the issues presented for review.

     During the course of this appeal, Wilson completed his
term of incarceration and was released from prison.1 Once a
prisoner is released, a challenge to the sentence is
generally rendered moot. See United States v. Williams, 475
F.3d 468, 479 (2d Cir. 2007). In particular, an appeal from
an order denying a sentence reduction is generally mooted by
a prisoner’s release. See United States v. Key, 602 F.3d
492, 494-95 (2d Cir. 2010).

     There are circumstances in which a prisoner’s release
does not moot an appeal of a sentence, notably when there is
a non-trivial possibility that “the district court could or
would impose a reduced term of supervised release were we to
remand for resentencing.” Id. at 494 (alterations omitted)
(quoting Williams, 475 F.3d at 479). But Wilson challenges
only the district court’s refusal to reduce his term of
imprisonment. Because Wilson has completed his term of
imprisonment and has been released, this appeal is moot.2


    1
      According to the Federal Bureau of Prisons Inmate
Locator, Wilson was released on May 10, 2017.
    2
      Even if Wilson had raised a question as to the term
of his supervised release, we would still find his claim
moot, as the chance of the district court reducing his term
                             2
     For the foregoing reasons, and finding no merit in
Wilson’s other arguments, we hereby DISMISS.

                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, CLERK




of supervised release would be too speculative.   See Key,
602 F.3d at 495.
                             3